Citation Nr: 0730461	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-31 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for residuals 
of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1994 to May 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claims to 
reopen previously denied claims of service connection for 
residuals of a back injury, a right shoulder dislocation, a 
bilateral knee disorder, and a left hip stress fracture.  The 
veteran only appealed the denials to reopen the claims of 
service connection for a back injury and a right shoulder 
dislocation.  

In correspondence received at the RO in October 2004, the 
veteran appears to raise the issue of clear and unmistakable 
error in the November 1995 rating decision.  The matter is 
referred to the RO for appropriate action.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

During the course of the appeal, the RO issued a rating 
decision in June 2007 which granted service connection for a 
right shoulder bursitis (claimed as shoulder dislocation).  
As this grant of service connection represents a full grant 
on appeal as to that issue, the issue of service connection 
for a right shoulder dislocation is no longer in appellate 
status or before the Board at this time.

The reopened issue of service connection for residuals of a 
back injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO denied service 
connection for a back injury.  A notice of disagreement was 
not received within the subsequent one-year period.

2.  Evidence submitted since the RO's November 1995 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
a back injury, and therefore raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1995 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's November 1995 rating decision which denied service 
connection for a back injury; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a back injury there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance.  Any defect with respect to the 
timing and/or content of the notice and assistance with 
respect to the reopened claim should be corrected on remand.

II.  New & Material Evidence

In a November 1995 decision, the RO denied service connection 
for a back injury.  The basis of the denial was the veteran's 
in-service back pain had resolved, and there was no basis on 
which to relate the current diagnosis of chronic low back 
strain to service.  A notice of disagreement was not received 
within the subsequent one-year period.

Currently, the appellant contends that he injured his back 
during service, and has continued to have back problems since 
service.  

Additional evidence has been added to the record, including 
the transcript of the veteran's June 2007 personal hearing 
testimony.  

Prior unappealed decisions are final; however, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that there was no nexus between the veteran's 
chronic low back strain and in-service treatment for back 
pain.  

Since the prior final decision, evidence has been added to 
the claims file, including the veteran's June 2007 hearing 
testimony.  Notably, the veteran testified that he injured 
his back during service, and that he has suffered from back 
pain ever since the in-service injury.  The veteran testified 
that he initially injured his back while moving wall lockers.  
The veteran also testified that he made eight parachute jumps 
during service, which re-injured his back.  The veteran's 
spouse testified that she met the veteran in 1995, only a 
couple of months after his discharge from service, and she 
recalled that the veteran had complained of back pain since 
that time.  The veteran also testified that he received 
treatment from a private doctor for back pain in the late 
1990's; however he was unable to locate the doctor or obtain 
records of that treatment.  

Importantly, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the 
veteran and his wife's testimony that the veteran has had 
back pain since service is presumed credible.  

This evidence cures the prior evidentiary defect; thus, the 
additional evidence submitted since the RO's November 1995 
decision bears directly and substantially upon the specific 
matter under consideration, and by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for residuals of a back injury, 
the appeal to this extent is allowed, subject to further 
action as discussed herein below.


REMAND

Having reopened the claim of service connection for residuals 
of a back injury, VA now has the duty to notify the appellant 
as to how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994).  

The veteran's service medical records clearly show that the 
veteran was treated for back pain during service.  More 
specifically, the veteran was treated for back and hip pain 
in March 1994.  In August 1994, the veteran was treated for 
muscle spasms on at least two occasions.  In September 1994, 
the veteran injured his back and sought treatment for 
residuals from that injury throughout the month of September 
1994.  

At VA examination in August 1995, the veteran's back was 
examined and the diagnosis was chronic low back strain.  The 
examiner did not comment on whether the veteran's chronic low 
back strain was related to the in-service injury.  

In sum, the service medical records show treatment for back 
pain, a VA examiner provided a post-service diagnosis of 
chronic low back strain approximately three months after 
discharge from service, and the veteran and his wife 
testified that the veteran has suffered from continuous back 
pain since service.  Although there is post-service evidence 
of a low back disability in close proximity to service 
discharge, competent evidence of a continuing disability or 
nexus opinion since that time is lacking.

Although the veteran is competent to testify as to his in-
service and post-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.   See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  In this case, 
the veteran is not competent to provide an opinion as to 
whether he has a current back disability that is of service 
origin.  

As such, the veteran should be afforded a VA examination to 
determine if any claimed back disability exists, and if so, 
whether it is at least as likely as not related to the 
documented in-service back injury in September 1994.  All 
identified pertinent treatment records should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the claimed 
back disability.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner should 
first identify each current back 
disability by diagnosis, and then should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any current back 
disability had its onset during service, 
and/or is related to an in-service 
incident, including the September 1994 
treatment for back pain.  All findings 
must be reported in detail and all 
indicated testing must be accomplished.  

2.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


